Citation Nr: 1442091	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April to August 1981 and in the Navy from February 1982 to August 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In April 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development included sending the Veteran the proper notification letter since he is claiming entitlement to service connection for PTSD based on a personal assault (see 38 C.F.R. § 3.304(f)(5), which, at the time, was codified instead at subpart (f)(4)), attempting to independently corroborate his stressor he believes caused this mental disorder - including, if warranted, by contacting the U. S. Joint Services Records and Research Center (JSRRC), obtaining an opinion from a VA medical examiner concerning the likelihood the Veteran's alleged personal assault stressor in service had occurred, and, if determined it had, a medical nexus opinion concerning the likelihood it had resulted in PTSD.  

Regarding that PTSD development, as the Board had explained, the question of whether a stressor occurred usually is a factual rather than medical determination, so one that a VA adjudicator normally makes instead of a VA medical examiner.  But when the claim is predicated on personal assault, so including sexual assault (military sexual trauma (MST)), there is an exception to this general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), allowing for after-the-fact medical nexus evidence to establish the occurrence of the alleged stressor, also its relationship to subsequent PTSD.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

More recently, in December 2013, the Board again remanded this claim because of noncompliance with its prior remand directives in terms of obtaining an opinion from a VA examiner regarding the likelihood the Veteran's claimed personal-assault stressor in service had occurred.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Unfortunately, this claim requires still further development before being decided on appeal, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Still additional development is necessary to fully and fairly adjudicate the Veteran's claim for service connection for PTSD.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so he is afforded every possible consideration.

The Veteran's PTSD claim is predicated on allegations of an incident of "hazing" and sexual assault while he was in the military.  He alleges that on or about December 11th, 1984, he was called to the Hull Maintenance Shop while aboard ship.  He further alleges that, upon arriving, he encountered 6 of his fellow servicemen who then proceeded to bind his knees and legs with chains, hang him upside down, beat him, spray him with spray paint, and sodomize him with a grease gun.  See his April 2006 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781).


As already alluded to, the Board's December 2013 remand requested an opinion from a VA examiner regarding the likelihood the Veteran's claimed personal-assault stressor in service had occurred.  To this end, a VA opinion was obtained in January 2014.  The examiner opined that it was less likely than not the Veteran's alleged sexual assault had occurred as he described it.  He noted that the Veteran reported in his April 2006 Statement in Support of the Claim (VA Form 21-4138) that the alleged attack had occurred on or around December 11th, 1980, while stationed aboard the USS Dahlgren 006 43.  But the examiner then noted that the Veteran's records indicated he did not enter Navy training at Great Lakes until February 17, 1982, so it would have been impossible for the event to have occurred as he claimed.  Resultantly, he opined that, given this factor alone, it was less likely than not the MST had occurred on the date the Veteran claimed in this statement.

Although, however, the April 2006 Statement in Support of the Claim noted this alleged attack had occurred on or around December 11th, 1980, in his April 2006 Statement in Support of Claim for Service Connection for PTSD, which was attached to his April 2006 Statement in Support of the Claim, he twice noted that the MST had occurred on December 11th, 1984.  In addition, during his March 2008 Decision Review Officer (DRO) hearing, the Veteran testified that the incident took place on December 11th, 1984.  Since he has otherwise consistently stated that this MST occurred on or around December 11th, 1984, it is reasonable to deduce that he mistakenly noted "1980" instead of "1984" in his April 2006 Statement in Support of Claim.

Because, as a consequence, the December 2013 VA opinion is seemingly predicated on an inaccurate premise (namely, that the Veteran is claiming the incident occurred in 1980 rather than in 1984), it is not probative and resultantly cannot be used as grounds for deciding this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Resultantly, still further medical comment is needed.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain an addendum opinion from the VA examiner that commented in December 2013 concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's asserted in-service personal assault occurred.  To this end, the examiner must recognize that the Veteran has most times reported this incident occurring on December 11th, 1984 (rather than December 11th, 1980).  So the examiner's prior basis for concluding the incident could not possibly have occurred during the Veteran's time aboard the USS Dahlgren 006 43 must be revised to consider this correct date of the incident.

If it is determined this asserted stressor is very likely or as likely as not to have occurred as alleged, then this VA examiner is additionally asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran has consequent PTSD.  In making this critical determination, only a verified in-service stressor is to be considered. 

To facilitate making this important determination, have the examiner again review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  Just as before, the examiner should address all credibility questions raised by the evidence and discuss the rationale of the opinion, whether favorable or unfavorable to the claim, but, again, using the correct date of the incident.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

